FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NATANAEL BARRIOS-ALVAREZ,                        No. 13-71237

               Petitioner,                       Agency No. A087-858-085

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Natanael Barrios-Alvarez, a native and citizen of Guatemala, petitions pro se

for review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, protection under the Convention Against Torture (“CAT”), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we deny in part and dismiss in part the

petition for review.

      We deny the petition with respect to Barrios-Alvarez’s asylum claim

because the record does not compel the conclusion that he established changed or

extraordinary circumstances to excuse his untimely asylum application. See

8 C.F.R. §§ 1208.4(a)(4), (5); see also Toj-Culpatan v. Holder, 612 F.3d 1088,

1091-92 (9th Cir. 2010).

      Substantial evidence supports the agency’s finding that Barrios-Alvarez

failed to establish it is more likely than not he would be persecuted in Guatemala

on account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734,

740-41 (9th Cir. 2009) (applicant must prove that a protected ground will be at

least ‘one central reason’ for the persecutors’ acts); Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative). We reject Barrios-Alvarez’s

contention that the BIA’s analysis was insufficient. See Najmabadi v. Holder, 597


                                          2                                    13-71237
F.3d 983, 990 (9th Cir. 2010). Thus, Barrios-Alvarez’s withholding of removal

claim fails.

       Substantial evidence also supports the agency’s denial of Barrios-Alvarez’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the Guatemalan government if

returned. See Silaya, 524 F.3d at 1073.

       Finally, we lack jurisdiction to review the agency’s finding that Barrios-

Alvarez failed to demonstrate the requisite exceptional and extremely unusual

hardship to qualify for cancellation of removal. See Martinez-Rosas v. Gonzales,

424 F.3d 926, 929-30 (9th Cir. 2005).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    13-71237